DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed January 6, 2022, in response to the non-final rejection, are acknowledged. Applicant’s arguments, including that Newmark does not teach the process as instantly claimed, have been fully considered and are persuasive (see “Reasons for Allowance” below). Any previous rejection or objection not mentioned herein is withdrawn.
Examiner’s Comment
Claims 1 and 3-10 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The instant claims are drawn to a glioblastoma multiforme (GBM) treating process comprising administering, to a subject in need thereof or suffering therefrom or from BGM or a symptom thereof, a pharmaceutical composition comprising therapeutically effective amounts of one or more extracts or fractions thereof, selected from among: (i) P. grandiflorum, (ii) P. amurense Ruprecht, and (iii) the combination S. biacalensis and R. coreasnus. The prior  art of Newmark (US 7,931,922) is as of record and is considered the closest prior art; S. biacalensis containing therapeutic compositions, however, the reference and prior art do not teach or reasonably suggest providing extracts (i-iii) or the combinations and fractions thereof to a subject in a process as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 3-10 are allowed.			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J KOSAR/Primary Examiner, Art Unit 1655